Appeal from a final order of the Supreme Court, entered in Schoharie county January 30, 1940, which order confirmed the award of commissioners in a proceeding to condemn certain lands of the defendants-respondents Christian. The order also denied the plaintiff’s cross-motion to set aside the commissioners’ reports, to discharge those commissioners and to appoint new commissioners. The principal question before the court on this appeal is whether or not the finding of the commissioners was fair and reasonable. The commissioners viewed the property on two occasions and heard the testimony of the numerous witnesses produced by appellant and respondents. The finding of the commissioners should not be disturbed. Appellant questions the allowance to the defendants of the sum of $147 as a disbursement for stenographer’s minutes of the proceedings before the commissioners. It was improper to include this item as part of the defendants’ costs and the order appealed from should be modified by eliminating this item of disbursements of $147 for stenographer’s minutes, and as so modified should be affirmed. The final order of confirmation is modified by striking therefrom the allowance to the defendants in the sum of $147 as disbursements for stenographer’s minutes, and as so modified, the order is affirmed, without costs. Hill, P. J., Crapser, Heffernan, Schenek and Foster, JJ., concur.